DETAILED ACTION
Response to Arguments
Claims 31-39 and 41-51 stand rejected under 35 USC §112, first paragraph.
Applicant argues that the weight ratio in part (d) of the claim is not new matter because paragraph [0097] of the original specification, where it is provided that "the weight ratio of the sum of the weights of polyisocyanate and polyfunctional amine to the weight of polyvinyl alcohol is between about 1.5:1 to about 1:1.5". While this text is not repeated verbatim in the claim, there is no requirement for literal support of a claim by the specification. A person of ordinary skill in the chemical arts would understand from the teaching of the specification and from common knowledge that the polyisocyanate and the polyfunctional amine described in the specification form the polyurea of the claim. 
The Examiner does not find the argument persuasive. Claim 1 as amended recites “(d) a water-soluble polymer different from component (c), wherein the water-soluble polymer is present in a weight ratio of from about 1.5:1 to about 1:1.5, calculated based on the weight of water-soluble polymer to total weight of the polyurea, and wherein the water-soluble polymer can form a second encapsulating layer surrounding the first encapsulating layer.” The limitation of claim 1 that is the subject of this 112 first paragraph rejection is the limitation drawn to the ratio between the weight of the water-soluble polymer and the total weight of polyurea. Paragraph [0097] of the original specification discloses a ratio for the total weight of polyisocyanate and polyfunctional amine. The limitation is drawn to the total weight of the completed form of the polyurea not to the total weight of its possible components. The total weight of polyisocynante and polyfunctional amine is not equivalent to the total weight of polyurea because the total weight of these components that can form polyurea may not be equivalent to the weight of the total polyurea formed. The total weight of the components may not all be formed into polyurea, the components may be used for additional purposes in the composition, the components may not be fully consumed by the creation of the polyurea. An excess of one component or the other may be included but not consumed in the reaction leaving an excess and an incorrect ratio. The components are not equivalent to the finished product. The claim limitation is drawn to the total amount of the finished product polyurea. As such, the Applicant’s argument is unpersuasive and the 112 first paragraph rejection is maintained.

Double patenting 
Applicants submit that should patentable subject matter be found, Applicants will file terminal disclaimers as appropriate. 
Since the terminal disclaimers have not yet been filed, the obviousness type double patenting rejections are maintained. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ISAAC SHOMER/Primary Examiner, Art Unit 1612